Citation Nr: 1512255	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  09-45 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist disability.  

2.  Entitlement to service connection for a respiratory disability manifested by shortness of breath, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD). 

4.  Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran was a member of the Army National Guard.  He had active duty for training from June 1980 to September 1980 and served on active duty from November 1990 to June 1991 and from February 2003 to September 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Board Videoconference hearing in February 2012 and a copy of that transcript is of record.  

In a May 2012 decision, the Board remanded the above claims for further development.  

The Veterans Law Judge who held the February 2012 hearing is no longer employed at the Board.  In a January 2015 letter the Veteran responded that he did not wish to attend another hearing before a different Veterans Law Judge.  See 38 C.F.R. § 20.707 (2013). 

The Veteran's VBMS file does not currently contain any documents.  The Veteran's Virtual VA claims file contains VA treatment records dated October 2004 to June 2009 and a November 2014 Appellate Brief.  
The issues of entitlement to service connection for a respiratory disability manifested by shortness of breath, low back disability, and acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current diagnosis of a bilateral wrist disability.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral wrist disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Here, the notice requirements were accomplished by a letter sent in February 2008, prior to the initial decision.  The letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Here, the Veteran's service treatment records, personnel records, and post-service VA treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any outstanding records that have not been requested or obtained.  

The Veteran was afforded a VA examination in August 2012.  The Board finds that the VA examination report regarding the Veteran's claimed bilateral wrist disability is adequate because the conclusion is based on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in February 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veterans Law Judge specifically noted the issue on appeal, clarified the Veteran's contentions, and discussed the submission of additional evidence.  As such, the Board finds that the Veterans Law Judge complied with the aforementioned hearing duties.

In regards to the claimed bilateral wrist disability, the Board finds that there has been substantial compliance with the May 2012 Board remand which included obtaining VA treatment records and affording the Veteran a VA examination.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that he has a bilateral wrist disability related to his military service.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

On his January 1980 report of medical history the Veteran reported that he fractured his wrist in 1976.  The Board notes that a veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Here, the Veteran's January 1980 enlistment examination is absent of any notations of defects or diagnoses.  Therefore, the presumption of soundness attaches.  38 U.S.C.A. § 1111.  

An undated treatment note shows that in July 2003 the Veteran injured both wrists by tripping over tent ropes.  The Veteran injured his right wrist again while loading boxes of water.  On the April 2004 separation report of medical history the Veteran reported that both wrists have a burning sensation.  The Veteran reported that his wrists are limited by pain.  The Veteran also reported that his bilateral wrist pain started when he tripped in July 2003.  He reported pain with pressure and a burning sensation "every now and then".  The Veteran's April 2004 separation report of medical examination noted that the Veteran had bilateral wrist pain that began in July 2003.  On physical examination there were no deformities, heat, or edema.  The examination was normal with negative Tinel's Sign and Phalen's Maneuver.  The examiner further noted that the Veteran's bilateral wrist pain was only with pressure placed on the wrists.  The Veteran's wrists were negative for numbness or tingling.  The examiner recommended follow-up with the Veteran's primary care physician for his bilateral wrists pain.  

Post service VA treatment records dated October 2004 to June 2009 show that in October 2004 the Veteran reported pain in both wrists.  In December 2004 the Veteran reported that both wrists had a burning sensation.  In January 2005 it was noted that the Veteran had minor injuries to his wrists in service.  The Veteran also reported wrist pain.  

At the February 2012 Board hearing, the Veteran testified that he did not seek treatment for his wrist in service and that there was no specific injury to his wrist.  The Veteran also testified that he was currently having trouble with swelling for which he takes over the counter medication.  The Veteran also reported that his wrist problems have been ongoing since service and that he had not received treatment for his wrist since service.  

The Veteran was afforded a VA wrist conditions examination in August 2012.  The examiner concluded that the Veteran did not now have or ever have a bilateral wrist condition.  The examiner explained that the Veteran's wrists were normal on examination.  The examiner further explained that the Veteran complained of wrist pain in service in 2003, at separation in 2004, and at VA in 2004.  The examiner further noted that this was the last objective evidence of complaints of a wrist condition in either wrist and there was no wrist condition diagnosed.  

Based on the above, the Board finds that the most competent and credible evidence is against a finding that the Veteran has a current diagnosis of a bilateral wrist condition.  The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

The Board acknowledges the Veteran's assertions that he currently has a bilateral wrist disability and that he has reported symptoms in service and after service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of a bilateral wrist disability, falls outside the realm of common knowledge of a lay person.  In this regard, the diagnosis of a condition such as a bilateral wrist disability is a medical subject concerning physical processes extending beyond immediately observable symptoms.  Therefore, while the Veteran can competently report his symptoms, any opinion regarding whether he has a currently diagnosed disability requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that he has a currently diagnosed bilateral wrist disability.

Instead, the Board finds the August 2012 VA examination report to be highly probative to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Here, the August 2012 VA examiner is a VA physician who possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the VA examiner's conclusion is shown to have been based upon a review of the Veteran's claims file, physical examination of the Veteran, and acknowledgement of the Veteran's reported lay history.  Furthermore, the August 2012 VA examiner's conclusion is consistent with the evidence of record that shows there is no objective diagnosis of record.  

The Board notes that the Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a bilateral wrist disability is denied.  


REMAND

Respiratory Disability

At the Board hearing, the Veteran testified that he was exposed to airborne toxins while stationed in the Persian Gulf.  The Veteran reported that he started experiencing respiratory problems after his tour in the Persian Gulf.  The Veteran reported that his current symptoms include an inability to get enough air.  The Veteran also testified that he had not seen any doctors since he was released from active duty.  The Veteran testified that he did not have any diagnosis.

The Veteran was afforded a VA respiratory conditions examination in August 2012.  The examiner concluded that the Veteran did not now have or ever had been diagnosed with a respiratory condition.  The examiner noted that x-rays revealed no evidence of active pulmonary disease.  The examiner noted that the Veteran's claims file and medical records were reviewed.  The examiner explained that the Veteran's pulmonary functioning tests (PFT) and physical examination were normal and there was no respiratory diagnosis.  The Board, however, finds that an addendum opinion is necessary to address whether the Veteran's complained of symptoms are due to an undiagnosed illness.  



Low Back

As part of the May 2012 Board remand, the Veteran was afforded another VA examination in August 2012.  The examiner diagnosed a lumbar spine strain and scoliosis.  The examiner concluded that the Veteran's lumbar strain was less likely as not due to service.  The examiner explained that there was a single document in the service treatment records for low back pain on November 18, 2003.  The diagnosis was lumbar strain "with lumbar strain generally being an acute, self-limited and transitory condition that resolves with no residual".  The examiner noted that at separation the Veteran reported back pain but the examiner wrote that it had "resolved".  The examiner also noted that in late 2004 and early 2005, the Veteran reported back pain to VA providers however at his post-service guard retention physical on May 12, 2005, the Veteran checked "no" for "recurrent back pain or any back problem".  

The examiner also concluded that it was less likely as not that the Veteran's scoliosis was due to service as it was quite mild and most likely a congenital incidental imaging finding.  The examiner further concluded that the Veteran's scoliosis less likely as not represented an injury residual as it is quite mild and most likely a congenital incidental imaging finding.  The examiner noted that the Veteran denied trauma and the service treatment records are silent for actual trauma or "injury".  The examiner explained that an episode of lumbar strain is an insufficient mechanism to cause scoliosis.  

The Board notes that a review of the Veteran's claims file does not reveal the May 12, 2005, document that the August 2012 VA examiner referred too.  Nonetheless, the Board notes that VA treatment records reveal that the Veteran was noted as having back pain in 2004, 2005, 2006 and most recently in 2009.  Therefore, the Board finds that the August 2012 VA opinion is inadequate to this extent as it appears to be based, in part, on inaccurate facts, mainly that the Veteran has not reported back pain since 2005.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background).  

Additionally, the Board notes that diseases (but not defects) of congenital, development or familial (hereditary in) origin may be recognized as service-connected if the evidence as a whole establishes that the familial conditions in question were incurred in or aggravated during service within the meaning of VA regulations.  VAOPGCPREC 82-90.  In other words, if the evidence as a whole establishes that a disease (but not a defect) of congenital, developmental or familial (hereditary in) origin was first manifested during service, or pre-existed service and progressed at an abnormally high rate during service, then service connection may be granted for such a disease.  See, e.g., VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 1-90 (March 16, 1990).

In turn, defects of congenital, development or familial (hereditary in) origin may not be service-connected, because they are not diseases or injuries under the law. 38 C.F.R. § 3.303(c) (2014).  However, many such defects can be subject to superimposed disease or injury.  If, during service, superimposed disease or injury does occur, service connection may be warranted for the resultant disability. VAOPGCPREC 82-90.  The Board is also mindful that a hereditary condition that cannot change is a "defect" and is not subject to the presumption of soundness under 38 U.S.C. § 1111.  O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014).  Also, "a congenital or developmental condition that is progressive in nature-that can worsen over time-is a disease rather than a defect.  A progressive congenital or developmental condition does not become a defect simply because it ceases to progress."  Id.  In this case, the medical evidence of record does not clearly identify whether the Veteran's scoliosis is a congenital "disease process" or simply a congenital "defect or abnormality."  
  
Based on the above discussion, the Board finds that an addendum opinion is necessary.  

Acquired Psychiatric Disorder

As part of the May 2012 Board remand, the Veteran was also afforded another VA initial PTSD examination.  The examiner concluded that the Veteran did not meet the diagnostic criteria for PTSD under DSM-IV criteria.  The examiner instead diagnosed anxiety disorder, not otherwise specified (NOS).  The examiner also concluded that it would be resorting to mere speculation to opine as to whether the Veteran's anxiety disorder was related to the Veteran's claimed stressor of fear of hostile military or terrorist activity.  

First, the August 2012 VA examiner did not address the nature and etiology of the Veteran's depressive disorder, as diagnosed at the June 2009 VA examination.  Additionally, the VA examiner did not explain why he could not provide an opinion without resorting to speculation.  See Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010) (when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; instead, a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability). Therefore, the Board finds that an addendum opinion is necessary to address the nature and etiology of the Veteran's acquired psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1. Return the August 2012 VA spine examination report to the examiner (or another appropriate examiner if unavailable) for an addendum opinion.  
The examiner should furnish an opinion with respect to the following questions: 

a) In the August 2012 VA examination report, the examiner suggests that VA treatment records show no additional complaints of back pain since 2005; however, back complaints are noted in 2006 and most recently in 2009.  In light of the foregoing, the examiner is again asked to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed lumbar strain is related to the Veteran's military service.  

b)  Is the Veteran's congenital scoliosis a "disease process," or "defect"? 

c)  Generally, is the condition of scoliosis capable of worsening over time?

d)  Is it at least as likely as not (50 percent or greater probability) that the Veteran suffers from additional disability due to aggravation of the scoliosis during service because of a superimposed disease or injury?

e)  Did the Veteran's scoliosis, which was not noted upon entry into service, clearly and unmistakably exist prior to the Veteran's entry into military service?  If the answer is "Yes," was the Veteran's scoliosis clearly and unmistakably NOT aggravated (permanently worsened) by service?  If aggravation of this condition is found to exist, does evidence of record clearly and unmistakably show that such permanent worsening of this condition is due to its natural progress?

The reasons and bases for each opinion are to be fully explained.

2. Return the case to the VA examiner who conducted the August 2012 VA examination for an addendum opinion concerning the etiology of the Veteran's acquired psychiatric disorder.  If the requested VA examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below.

(a) In regard to the comment that "[i]t would resort to mere speculation to opine as to whether this Veteran's anxiety disorder NOS is related to the Veteran's claimed stressor of fear of hostile military or terrorist activity," please explain why this is so.

(b) In concluding that the Veteran's depression was not related to service, the June 2009 VA examiner noted that the Veteran was treated in 2006 after a marital separation and had not been seen in the mental health clinic since; however, VA treatment records show that the Veteran was seen earlier in January 2005 for depression.  In light of the foregoing, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed depressive disorder, NOS at the June 2009 VA examination is related to the Veteran's military service.  The examiner is requested to provide a rationale for the opinion provided.  

3. Return the August 2012 VA respiratory examination report to the examiner (or another appropriate examiner if unavailable) for an addendum opinion.  While the examination did not reveal a diagnosis of a respiratory disorder, are the Veteran's complained of symptoms of respiratory problems manifested by shortness of breath otherwise at least as likely as not (a 50 percent probability or greater) due to an undiagnosed illness as the result of his service in the Southwest Asia theater of operations?

4. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


